Exhibit 10.2
AMENDED EXECUTIVE EMPLOYMENT AGREEMENT
     An executive employment agreement was made and entered into effective as of
March 5, 2008, between PetroQuest Energy, Inc., a Delaware corporation having
its principal executive office at 400 E. Kaliste Saloom Road, Suite 6000,
Lafayette, Louisiana 70508 (hereinafter referred to as the “Company”), and W.
Todd Zehnder (hereinafter referred to as the “Employee”) (the “Agreement”). The
Agreement is hereby amended effective December 31, 2008 (hereinafter the
“Amended Agreement”) as follows:
WITNESSETH:
     WHEREAS, the Company and the Employee terminated that certain Severance
Agreement dated as of December 6, 2006 (the “Prior Agreement”) and the Company
and the Employee entered into the Agreement on the Original Effective Date; and
     WHEREAS, the Company and the Employee desire to amend the Agreement to
comply with Code Section 409A.
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Employee hereby agree as follows:
1. Certain Definitions. As used in this Amended Agreement, the following terms
have the meanings prescribed below:
     Affiliate is used in this Amended Agreement to define a relationship to a
person or entity and means a person or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such person or entity.
     Annual Bonus shall have the meaning assigned thereto in Section 4.2 hereof.
     Base Salary shall have the meaning assigned thereto in Section 4.1 hereof.
     Beneficial Owner shall have the meaning assigned thereto in Rule 13(d)-3
under the Exchange Act; provided, however, and without limitation, that any
individual, corporation, partnership, group, association or other person or
entity that has the right to acquire any Voting Stock at any time in the future,
whether such right is (a) contingent or absolute or (b) exercisable presently or
at any time in the future, pursuant to any agreement or understanding or upon
the exercise or conversion of rights, options or warrants, or otherwise, shall
be the Beneficial Owner of such Voting Stock.
     Cause shall have the meaning assigned thereto in Section 5.3 hereof.
     Code shall mean the Internal Revenue Code of 1986, as amended, and the
applicable rules, notices and regulations thereunder, as amended from time to
time.

 



--------------------------------------------------------------------------------



 



     Common Stock means the Company’s common stock, par value $.001 per share.
     Company means PetroQuest Energy, Inc., a Delaware corporation, the
principal executive office of which is located at 400 E. Kaliste Saloom Road,
Suite 6000, Lafayette, Louisiana 70508.
     Confidential Information shall have the meaning assigned thereto in
Section 8.2 hereof.
     Date of Termination means the earliest to occur of (i) the date of the
Employee’s death, (ii) the date on which the Employee terminates this Amended
Agreement and his employment for any reason or (iii) the date of receipt of the
Notice of Termination, or such later date as may be prescribed in the Notice of
Termination in accordance with Section 5.5 hereof; provided, however,
notwithstanding anything herein to the contrary, for the purposes of Code
Section 409A, with respect to any amounts payable hereunder that are deferred
compensation subject to Code Section 409A or that are intended to be exempt from
Code Section 409A that require Employee’s termination, the Employee’s
termination shall mean a “Separation from Service” within the meaning of Code
Section 409A.
     Disability means an illness or other disability which prevents the Employee
from discharging his responsibilities under this Amended Agreement for a period
of 180 consecutive calendar days, or an aggregate of 180 calendar days in any
calendar year, during the Employment Period, all as determined in good faith by
the Board of Directors of the Company (or a committee thereof).
     Employee means W. Todd Zehnder, whose business address is 400 E. Kaliste
Saloom Road, Suite 6000, Lafayette, Louisiana 70508.
     Employment Period shall have the meaning assigned thereto in Section 3
hereof.
     Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Securities and Exchange Commission
thereunder, all as in effect from time to time during the Employment Period.
     Initial Term shall have the meaning assigned thereto in Section 3 hereof.
     Notice of Termination shall have the meaning assigned thereto in
Section 5.5 hereof.
     Original Effective Date means March 5, 2008.
     Termination Agreement means the Termination Agreement dated the Original
Effective Date between the Company and the Employee, as amended effective
December 31, 2008 by the Amended Termination Agreement and as amended from time
to time.
     Voting Stock means all outstanding shares of capital stock of the Company
entitled to vote generally in an election of directors; provided, however, that
if the Company has shares of Voting Stock entitled to more or less than one vote
per share, each reference to a proportion of the issued and outstanding shares
of Voting Stock shall be deemed to refer to the proportion of the aggregate
votes entitled to be cast by the issued and outstanding shares of Voting Stock.

2



--------------------------------------------------------------------------------



 



     Without Cause shall have the meaning assigned thereto in Section 5.4
hereof.
2. General Duties of Company and Employee.
     2.1 The Company agrees to employ the Employee, and the Employee agrees to
accept employment by the Company and to serve the Company as Executive Vice
President, Chief Financial Officer and Treasurer. The authority, duties and
responsibilities of the Employee shall be consistent with those of executive
officers in a public company with a similar title, and such other or additional
duties as may from time to time be assigned to the Employee by the Board of
Directors (or a committee thereof) and agreed to by the Employee. While employed
hereunder, the Employee shall devote full time and attention during normal
business hours to the affairs of the Company and use his best efforts to perform
faithfully and efficiently his duties and responsibilities. The Employee may
(i) serve on corporate, civic or charitable boards or committees, (ii) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(iii) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Employee’s duties and
responsibilities.
     2.2 The Employee agrees and acknowledges that he owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Company and to do no act and to make no statement, oral or written, which
would injure Company’s business, its interests or its reputation.
     2.3 The Employee agrees to comply at all times during the Employment Period
with all applicable policies, rules and regulations of the Company, including,
without limitation, the Company’s code of ethics and the Company’s policy
regarding trading in the Common Stock, as each is in effect from time to time
during the Employment Period.
3. Term. Unless sooner terminated pursuant to other provisions hereof, the
Employee’s period of employment under this Amended Agreement shall be a period
of three years beginning on the Original Effective Date (the “Initial Term”).
After the expiration of the Initial Term, the Employee’s period of employment
under this Amended Agreement shall be automatically renewed for successive
one-year terms on each anniversary of the Original Effective Date (the Initial
Term and any and all renewals thereof are referred to herein collectively as the
“Employment Period”).
4. Compensation and Benefits.
     4.1 Base Salary. As compensation for services to the Company, the Company
shall pay to the Employee until the Date of Termination an annual base salary of
$265,000, including any increases thereon from time to time (the “Base Salary”).
The Board of Directors (or a committee thereof), in its discretion, may increase
the Base Salary based upon relevant circumstances. The Base Salary shall be
payable in equal semi-monthly installments or in accordance with the Company’s
established policy, subject only to such payroll and withholding deductions as
may be required by law and other deductions applied generally to employees of
the Company for insurance and other employee benefit plans.

3



--------------------------------------------------------------------------------



 



     4.2 Bonus. In addition to the Base Salary, the Employee may be awarded, for
each fiscal year until the Date of Termination, an annual bonus (either pursuant
to a bonus or incentive plan or program of the Company or otherwise) in an
amount to be determined by the Board of Directors (or a committee thereof), in
its sole discretion (the “Annual Bonus”). Each such Annual Bonus shall be
payable at a time to be determined by the Board of Directors (or a committee
thereof) in its sole discretion.
     4.3 Incentive, Savings and Retirement Plans. Until the Date of Termination,
the Employee shall be eligible to participate in and shall receive all benefits
under all executive incentive, savings and retirement plans (including 401(k)
plans) and programs currently maintained or hereinafter established by the
Company for the benefit of its executive officers and/or employees.
     4.4 Welfare Benefit Plan. Until the Date of Termination, the Employee
and/or the Employee’s family, as the case may be, shall be eligible to
participate in and shall receive all benefits under each welfare benefit plan of
the Company currently maintained or hereinafter established by the Company for
the benefit of its employees. Such welfare benefit plans may include, without
limitation, medical, dental, disability, group life, accidental death and travel
accident insurance plans and programs.
     4.5 Reimbursement of Expenses. The Employee may from time to time until the
Date of Termination incur various business expenses customarily incurred by
persons holding positions of like responsibility, including, without limitation,
travel, entertainment and similar expenses incurred for the benefit of the
Company. Subject to the Company’s policy regarding the reimbursement of such
expenses as in effect from time to time during the Employment Period, which does
not necessarily allow reimbursement of all such expenses, the Company shall
reimburse the Employee for such expenses from time to time, at the Employee’s
request, and the Employee shall account to the Company for all such expenses by
providing reasonable written documentation thereof to the Company and all such
expenses shall be paid promptly, but in no event, later than 21/2 months after
the end of Employee’s tax year in which such expenses were incurred.
     4.6 Life Insurance. The Company shall provide to the Employee life
insurance on terms that are mutually agreeable to the Company and the Employee.
5. Termination.
     5.1 Death. This Amended Agreement shall terminate automatically upon the
death of the Employee.
     5.2 Disability. The Company may terminate this Amended Agreement and
Employee’s employment, upon written notice to the Employee delivered in
accordance with Sections 5.5 and 12.1 hereof, upon the Disability of the
Employee.
     5.3 Cause. The Company may terminate this Amended Agreement and Employee’s
employment, upon written notice to the Employee delivered in accordance with
Sections 5.5 and 12.1 hereof, for Cause. For purposes of this Amended Agreement,
“Cause” means (i) the conviction of the Employee of a felony (which, through
lapse of time or otherwise, is not subject to appeal), (ii) the Employee’s
willful refusal, without proper legal cause, to perform his duties and
responsibilities as contemplated in this Amended Agreement or (iii) the
Employee’s willful engaging in activities which would (A) constitute a breach of
any term of this Amended Agreement, the Company’s code of ethics, the Company’s
policies regarding trading in the Common Stock or reimbursement of business
expenses or any other applicable policies, rules or regulations of the Company,
or (B) result in a material injury to the business, condition (financial or
otherwise), results of operations or prospects of the Company or its Affiliates
(as determined in good faith by the Board of Directors of the Company or a
committee thereof).

4



--------------------------------------------------------------------------------



 



     5.4 Without Cause. The Company may terminate this Amended Agreement Without
Cause and Employee’s employment, upon written notice to the Employee delivered
in accordance with Sections 5.5 and 12.1 hereof. For purposes of this Amended
Agreement, the Employee will be deemed to have been terminated “Without Cause”
if the Employee is terminated by the Company for any reason other than Cause,
Disability or death.
     5.5 Notice of Termination. Any termination of this Amended Agreement and
Employee’s employment by the Company for Cause, Without Cause or as a result of
the Employee’s Disability shall be communicated by Notice of Termination to the
Employee given in accordance with this Amended Agreement. For purposes of this
Amended Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Amended Agreement
relied upon, (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated and (iii) specifies the termination date, if such
date is other than the date of receipt of such notice (which termination date
shall not be more than 15 days after the giving of such notice).
6. Obligations of Company upon Termination.
     6.1 Cause or by Employee. If this Amended Agreement shall be terminated
either by the Company for Cause or by the Employee for any reason, the Company
shall pay to the Employee, in a lump sum in cash within 30 days after the Date
of Termination, the aggregate of the Employee’s Base Salary (as in effect on the
Date of Termination) through the Date of Termination, if not theretofore paid,
and, in the case of compensation previously deferred by the Employee, all
amounts of such compensation previously deferred shall be paid in accordance
with the plan documents governing such deferrals. All other obligations of the
Company and rights of the Employee hereunder shall terminate effective as of the
Date of Termination.
     6.2 Death or Disability.
     (a) Subject to the provisions of this Section 6.2, if this Amended
Agreement is terminated as a result of the Employee’s death or Employee’s
termination in connection with a Disability, the Company shall pay to the
Employee or his estate, in equal semi-monthly installments, the Employee’s Base
Salary (as in effect on the Date of Termination) for 12 months after such Date
of Termination. The Company may purchase insurance (which shall be owned by the
Company) to cover all or any part of the obligation contemplated in the
foregoing sentence, and the Employee agrees to submit to a physical examination
to facilitate the procurement of such insurance.

5



--------------------------------------------------------------------------------



 



     (b) Whenever compensation is payable to the Employee hereunder during a
period in which he is partially or totally disabled, and such Disability would
(except for the provisions hereof) entitle the Employee to Disability income or
salary continuation payments from the Company according to the terms of any plan
or program presently maintained or hereafter established by the Company but
prior to Employee’s Disability that is a bona fide disability plan under
Treasury Regulation 1.409A-1(a)(5), the Disability income or salary continuation
paid to the Employee pursuant to any such plan or program shall be considered a
portion of the payment to be made to the Employee pursuant to this Section 6.2
and shall not be in addition hereto. If Disability income is payable directly to
the Employee by an insurance company under the terms of an insurance policy paid
for by the Company that is a bona fide disability plan under Treasury
Regulation 1.409A-1(a)(5), the amounts paid to the Employee by such insurance
company shall be considered a portion of the payment to be made to the Employee
pursuant to this Section 6.2 and shall not be in addition hereto.
     6.3 Without Cause. If this Amended Agreement shall be terminated by the
Company Without Cause:
     (a) the Company shall pay to the Employee, in a lump sum in cash within
30 days after the Date of Termination, the aggregate of the following amounts:
     (1) if not theretofore paid, the Employee’s Base Salary (as in effect on
the Date of Termination) through the Date of Termination; and
     (2) in the case of compensation previously deferred by the Employee, all
amounts of such compensation previously deferred and not yet paid by the Company
shall be paid in accordance with the plan documents governing such deferrals;
     (b) the Company shall, promptly upon submission by the Employee of
supporting documentation, pay or reimburse to the Employee any costs and
expenses (including moving and relocation expenses) paid or incurred by the
Employee which would have been payable under Section 4.5 of this Amended
Agreement if the Employee’s employment had not terminated, to be paid no later
than 21/2 months after the end of the calendar year in which such expenses were
incurred; and

6



--------------------------------------------------------------------------------



 



     (c) for the 12-month period commencing on the Date of Termination, the
Company shall pay the Company portion of any premiums and shall otherwise
continue benefits to the Employee and/or the Employee’s family in accordance
with the Company’s normal payroll practices at least equal to those which would
have been provided to them under Section 4.4 if the Employee’s employment had
not been terminated. With respect to benefits set forth in this subsection (c),
to the extent possible, all insurance premium and/or benefit payments by the
Company shall be made so as to be exempt from Code Section 409A, and for the
purposes thereof, each payment shall be treated as a separate payment under Code
Section 409A. Notwithstanding the foregoing, with respect to any benefits that
are for medical, dental or vision expenses under a self-insured plan, the
Employee shall pay the premiums for such coverage and the Company shall
reimburse the Employee for the Company portion of the cost of such premiums by
the 15th day of the month following the month such premiums are paid by the
Employee. After the group health benefits hereunder have expired, the Employee
and his dependents shall be eligible to elect continuation of health insurance
coverage under COBRA and shall be responsible for the applicable premiums under
COBRA. With respect to any other premiums or amounts payable under this
Section 6.3(c), to the extent that such amounts are taxable and not otherwise
exempt from deferred compensation under Code Section 409A, the Employee shall
pay the premiums for such coverage and the Company shall promptly reimburse the
Employee upon Employee’s submission of reasonable documentation of such
premiums, and the Company’s payment of such reimbursements or any other benefits
under this Section 6.3(c) shall be subject to the following: (i) all amounts to
be paid under this paragraph and that are includable in Employee’s income shall
only be paid if such expenses are incurred during the 2 year period after the
Termination Date; (ii) any amount reimbursable or paid in one tax year shall not
affect the amount to be reimbursed or paid in another tax year; (iii) if
Employee is reimbursed for any expenses hereunder, he must provide the Company
with reasonable documentation of such expenses; (iv) payments for such expenses
will be made in cash promptly after the expenses are incurred but in no event
later than the end of Employee’s taxable year following the tax year in which
the expenses are incurred; and (v) the payments under this paragraph cannot be
substituted for another benefit.
     (d) the Company shall pay to the Employee, in equal semi-monthly
installments, the Employee’s Base Salary (as in effect on the Date of
Termination) for 12 months after the Date of Termination.
     6.4 Termination of Employment Following a Change in Control.
Notwithstanding the provisions of Section 6.3 hereof to the contrary, if the
Employee’s employment by the Company is terminated by the Company in accordance
with the terms of Section 4 of the Termination Agreement and the Employee is
entitled to benefits provided in Section 5 of the Termination Agreement, the
Company shall pay to the Employee, in a lump sum in cash within 30 days after
the Date of Termination, the aggregate of the Employee’s Base Salary (as in
effect on the Date of Termination) through the Date of Termination, if not
theretofore paid, and, in the case of compensation previously deferred by the
Employee, all amounts of such compensation previously deferred shall be paid in
accordance with the plan documents governing such deferral. Except with respect
to the obligations set for forth in the Termination Agreement, notwithstanding
any provisions herein to the contrary, all other obligations of the Company and
rights of the Employee hereunder shall terminate effective as of the Date of
Termination.
     6.5 Specified Employee Status. In the event that, as of the date of
Employee’s Separation from Service, as defined in Treasury
Regulation Section 1.409A-1(h), Employee is a “specified employee,” as defined
in Treasury Regulation Section 1.409A-1(i), to the extent that any of the
payments under this Amended Agreement payable on account of a Separation from
Service, including without limitation, Sections 6.2, 6.3 or 6.4 are subject to,
and not exempt from, Code Section 409A, such amounts shall be paid not earlier
than (1) six months after the date of the Employee Separation from Service, or
(2) the date of Employee’s death, as required in accordance with
Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-3(i)(2) (“Waiting Period”); any payments withheld
during the Waiting Period will be paid in a lump sum amount on the first
business day of the seventh month following the Employee’s Separation from
Service and payments thereafter shall be otherwise paid as provided herein.

7



--------------------------------------------------------------------------------



 



7. Employee’s Obligation to Avoid Conflicts of Interest.
     7.1 In keeping with the Employee’s fiduciary duties to the Company, the
Employee agrees that he shall not knowingly become involved in a conflict of
interest with the Company, or upon discovery thereof, allow such a conflict to
continue. The Employee further agrees to disclose to the Company, promptly after
discovery, any facts or circumstances which might involve a conflict of interest
with the Company.
     7.2 The Company and the Employee recognize that it is impossible to provide
an exhaustive list of actions or interests which constitute a “conflict of
interest.” Moreover, the Company and the Employee recognize that there are many
borderline situations. In some instances, full disclosure of facts by the
Employee to the Company is all that is necessary to enable the Company to
protect its interests. In others, if no improper motivation appears to exist and
the Company’s interests have not suffered, prompt elimination of the outside
interest will suffice. In still others, it may be necessary for the Company to
terminate the employment relationship. The Company and the Employee agree that
the Company’s determination as to whether or not a conflict of interest exists
shall be conclusive. The Company reserves the right to take such action as, in
its judgment, will end the conflict of interest.
     7.3 In this connection, it is agreed that any direct or indirect interest
in, connection with or benefit from any outside activities, particularly
commercial activities, which interest might in any way adversely affect the
Company or its Affiliates, involves a possible conflict of interest.
Circumstances in which a conflict of interest on the part of the Employee would
or might arise, and which should be reported immediately to the Company,
include, but are not limited to, the following:
     (a) Ownership of a material interest in any lender, supplier, contractor,
subcontractor, customer or other entity with which the Company does business.
     (b) Acting in any capacity, including director, officer, partner,
consultant, employee, distributor, agent or the like, for any lender, supplier,
contractor, subcontractor, customer or other entity with which the Company does
business.
     (c) Acceptance, directly or indirectly, of payments, services or loans from
a lender, supplier, contractor, subcontractor, customer or other entity with
which the Company does business, including, without limitation, gifts, trips,
entertainment or other favors of more than a nominal value, but excluding loans
from publicly held insurance companies and commercial or savings banks at market
rates of interest.
     (d) Use of information or facilities to which the Employee has access in a
manner which will be detrimental to the Company’s interests, such as use for the
Employee’s own benefit of know-how or information developed through the
Company’s business activities.

8



--------------------------------------------------------------------------------



 



     (e) Disclosure or other misuse of information of any kind obtained through
the Employee’s connection with the Company.
     (f) Acquiring or trading in, directly or indirectly, oil and gas properties
or interests for his own account or the account of his Affiliates without the
prior written consent of the Board of Directors.
8. Employee’s Confidentiality Obligation.
     8.1 The Employee hereby acknowledges, understands and agrees that all
Confidential Information is the exclusive and confidential property of the
Company and its Affiliates which shall at all times be regarded, treated and
protected as such in accordance with this Section 8. The Employee acknowledges
that all such Confidential Information is in the nature of a trade secret.
     8.2 For purposes of this Amended Agreement, “Confidential Information”
means information, which is used in the business of the Company or its
Affiliates and (i) is proprietary to, about or created by the Company or its
Affiliates, (ii) gives the Company or its Affiliates some competitive business
advantage or the opportunity of obtaining such advantage or the disclosure of
which could be detrimental to the interests of the Company or its Affiliates,
(iii) is designated as Confidential Information by the Company or its
Affiliates, is known by the Employee to be considered confidential by the
Company or its Affiliates, or from all the relevant circumstances should
reasonably be assumed by the Employee to be confidential and proprietary to the
Company or its Affiliates, or (iv) is not generally known by non-Company
personnel. Such Confidential Information includes, without limitation, the
following types of information and other information of a similar nature
(whether or not reduced to writing or designated as confidential):
     (a) Internal personnel and financial information of the Company or its
Affiliates, information regarding oil and gas properties including reserve
information, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;
     (b) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any oil and gas prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;
     (c) Names of customers and their representatives, contracts (including
their contents and parties), customer services, and the type, quantity,
specifications and content of products and services purchased, leased, licensed
or received by customers of the Company or its Affiliates; and

9



--------------------------------------------------------------------------------



 



     (d) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).
     8.3 As a consequence of the Employee’s acquisition or anticipated
acquisition of Confidential Information, the Employee shall occupy a position of
trust and confidence with respect to the affairs and business of the Company and
its Affiliates. In view of the foregoing and of the consideration to be provided
to the Employee, the Employee agrees that it is reasonable and necessary that
the Employee make each of the following covenants:
     (a) At any time during the Employment Period and thereafter, the Employee
shall not disclose Confidential Information to any person or entity, either
inside or outside of the Company, other than as necessary in carrying out his
duties and responsibilities as set forth in Section 2 hereof, without first
obtaining the Company’s prior written consent (unless such disclosure is
compelled pursuant to court orders or subpoena, and at which time the Employee
shall give notice of such proceedings to the Company).
     (b) At any time during the Employment Period and thereafter, the Employee
shall not use, copy or transfer Confidential Information other than as necessary
in carrying out his duties and responsibilities as set forth in Section 2
hereof, without first obtaining the Company’s prior written consent.
     (c) On the Date of Termination, the Employee shall promptly deliver to the
Company (or its designee) all written materials, records and documents made by
the Employee or which came into his possession prior to or during the Employment
Period concerning the business or affairs of the Company or its Affiliates,
including, without limitation, all materials containing Confidential
Information.
9. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions.
     As part of the Employee’s fiduciary duties to the Company, the Employee
agrees that during his employment by the Company and for a period of three years
following the Date of Termination, the Employee shall promptly disclose in
writing to the Company all information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, and whether or not
reduced to practice, which are conceived, developed, made or acquired by the
Employee, either individually or jointly with others, and which relate to the
business, products or services of the Company or its Affiliates, irrespective of
whether the Employee used the Company’s time or facilities and irrespective of
whether such information, idea, concept, improvement, discovery or invention was
conceived, developed, discovered or acquired by the Employee on the job, at
home, or elsewhere. This obligation extends to all types of information, ideas
and concepts, including information, ideas and concepts relating to new types of
services, corporate opportunities, acquisition prospects, the identity of key
representatives within acquisition prospect organizations, prospective names or
service marks for the Company’s business activities, and the like.

10



--------------------------------------------------------------------------------



 



10. Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions, and all Original Works of Authorship.
     10.1 All information, ideas, concepts, improvements, discoveries and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by the Employee or which are disclosed or made known to the Employee,
individually or in conjunction with others, during the Employee’s employment by
the Company and which relate to the business, products or services of the
Company or its Affiliates (including, without limitation, all such information
relating to corporate opportunities, research, financial and sales data, pricing
and trading terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within the customers’ organizations or within the organization of
acquisition prospects, marketing and merchandising techniques, and prospective
names and service marks) are and shall be the sole and exclusive property of the
Company. Furthermore, all drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, maps and all
other writings or materials of any type embodying any of such information,
ideas, concepts, improvements, discoveries and inventions are and shall be the
sole and exclusive property of the Company.
     10.2 In particular, the Employee hereby specifically sells, assigns,
transfers and conveys to the Company all of his worldwide right, title and
interest in and to all such information, ideas, concepts, improvements,
discoveries or inventions, and any United States or foreign applications for
patents, inventor’s certificates or other industrial rights which may be filed
in respect thereof, including divisions, continuations, continuations-in-part,
reissues and/or extensions thereof, and applications for registration of such
names and service marks. The Employee shall assist the Company and its nominee
at all times, during the Employment Period and thereafter, in the protection of
such information, ideas, concepts, improvements, discoveries or inventions, both
in the United States and all foreign countries, which assistance shall include,
but shall not be limited to, the execution of all lawful oaths and all
assignment documents requested by the Company or its nominee in connection with
the preparation, prosecution, issuance or enforcement of any applications for
United States or foreign letters patent, including divisions, continuations,
continuations-in-part, reissues and/or extensions thereof, and any application
for the registration of such names and service marks.
     10.3 In the event the Employee creates, during the Employment Period, any
original work of authorship fixed in any tangible medium of expression which is
the subject matter of copyright (such as, videotapes, written presentations on
acquisitions, computer programs, drawings, maps, architectural renditions,
models, manuals, brochures or the like) relating to the Company’s business,
products or services, whether such work is created solely by the Employee or
jointly with others, the Company shall be deemed the author of such work if the
work is prepared by the Employee in the scope of his employment; or, if the work
is not prepared by the Employee within the scope of his employment but is
specially ordered by the Company as a contribution to a collective work, as a
part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be work made for hire, and the Company shall be the
author of such work. If such work is neither prepared by the Employee within the
scope of his employment nor a work specially ordered and deemed to be a work
made for hire, then the Employee hereby agrees to sell, transfer, assign and
convey, and by these presents, does sell, transfer, assign and convey, to the
Company all of the Employee’s worldwide right, title and interest in and to such
work and all rights of copyright therein. The Employee agrees to assist the
Company and its Affiliates, at all times, during the Employment Period and
thereafter, in the protection of the Company’s worldwide right, title and
interest in and to such work and all rights of copyright therein, which
assistance shall include, but shall not be limited to, the execution of all
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for registration of copyright in the United States
and foreign countries.

11



--------------------------------------------------------------------------------



 



11. Employee’s Non-Competition Obligation.
     11.1 (a) Until the Date of Termination, the Employee shall not, acting
alone or in conjunction with others, directly or indirectly, in any of the
business territories in which the Company or any of its Affiliates is presently
or from time to time during the Employment Period conducting business, invest or
engage, directly or indirectly, in any business which is competitive with that
of the Company or accept employment with or render services to such a competitor
as a director, officer, agent, employee or consultant, or take any action
inconsistent with the fiduciary relationship of an employee to his employer;
provided, however, that the beneficial ownership by the Employee of up to three
percent of the Voting Stock of any corporation subject to the periodic reporting
requirements of the Exchange Act shall not violate this Section 11.1(a).
     (b) In addition to the other obligations agreed to by the Employee in this
Amended Agreement, the Employee agrees that until the Date of Termination, he
shall not at any time, directly or indirectly, (i) induce, entice or solicit any
employee of the Company to leave his employment, (ii) contact, communicate or
solicit any customer or acquisition prospect of the Company derived from any
customer list, customer lead, mail, printed matter or other information secured
from the Company or its present or past employees or (iii) in any other manner
use any customer lists or customer leads, mail, telephone numbers, printed
material or other information of the Company relating thereto.
     11.2 (a) If this Amended Agreement is terminated either by the Company for
Cause or by the Employee for any reason, then for a period of one year following
the Date of Termination, the Employee shall not, acting alone or in conjunction
with others, directly or indirectly, in any of the business territories in which
the Company or any of its Affiliates is presently or at the Date of Termination
conducting business, invest or engage, directly or indirectly, in any business
which is competitive with that of the Company as of the Date of Termination or
accept employment with or render services to such a competitor as a director,
officer, agent, employee or consultant, or take any action inconsistent with the
fiduciary relationship of an employee to his employer; provided, however, that
the beneficial ownership by the Employee of up to three percent of the Voting
Stock of any corporation subject to the periodic reporting requirements of the
Exchange Act shall not violate this Section 11.2(a).
     (b) In addition to the other obligations agreed to by the Employee in this
Amended Agreement, the Employee agrees that if this Amended Agreement is
terminated either by the Company for Cause or by the Employee for any reason,
then for a period of one year following the Date of Termination, he shall not at
any time, directly or indirectly, (i) induce, entice or solicit any employee of
the Company to leave his employment, (ii) contact, communicate or solicit any
customer or acquisition prospect of the Company derived from any customer list,
customer lead, mail, printed matter or other information secured from the
Company or its present or past employees or (iii) in any other manner use any
customer lists or customer leads, mail, telephone numbers, printed material or
other information of the Company relating thereto.

12



--------------------------------------------------------------------------------



 



     11.3 If this Amended Agreement is terminated by the Company Without Cause,
then the Employee shall not be subject to any non-competition obligation.
12. Miscellaneous.
     12.1 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when delivered by hand or mailed by
registered or certified mail, return receipt requested, as follows (provided
that notice of change of address shall be deemed given only when received):
If to the Company to:
400 E. Kaliste Saloom Road
Suite 6000
Lafayette, Louisiana 70508
If to the Employee to:
400 E. Kaliste Saloom Road
Suite 6000
Lafayette, Louisiana 70508
or to such other names or addresses as the Company or the Employee, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 12.1.
     12.2 Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Amended Agreement shall neither operate nor be construed as a
waiver of any subsequent breach by any party.
     12.3 Assignment. This Amended Agreement shall be binding upon and inure to
the benefit of the Company and its successors, legal representatives and
assigns, and upon the Employee, his heirs, executors, administrators,
representatives and assigns; provided, however, the Employee agrees that his
rights and obligations hereunder are personal to him and may not be assigned
without the express written consent of the Company.

13



--------------------------------------------------------------------------------



 



     12.4 Entire Amended Agreement; No Oral Amendments. This Amended Agreement,
together with any exhibit attached hereto and any document, policy, rule or
regulation referred to herein, replaces and merges all previous agreements and
discussions relating to the same or similar subject matter between the Employee
and the Company and constitutes the entire agreement between the Employee and
the Company with respect to the subject matter of this Amended Agreement,
including the Prior Agreement, and the Prior Agreement was terminated by mutual
consent of the Employee and the Company effective as of the Original Effective
Date. This Amended Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.
     12.5 Enforceability. If any provision of this Amended Agreement or
application thereof to anyone or under any circumstances shall be determined to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions or applications of this Amended Agreement which can
be given effect without the invalid or unenforceable provision or application.
     12.6 Jurisdiction; Arbitration. The laws of the State of Louisiana shall
govern the interpretation, validity and effect of this Amended Agreement without
regard to the place of execution or the place for performance thereof. Any
controversy or claim arising out of or relating to this Amended Agreement, or
the breach thereof, shall be settled by arbitration located in Houston, Texas
administered by the American Arbitration Association in accordance with its
applicable arbitration rules, and the judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof, which
judgment shall be binding upon the parties hereto.
     12.7 Injunctive Relief. The Company and the Employee agree that a breach of
any term of this Amended Agreement by the Employee would cause irreparable
damage to the Company and that, in the event of such breach, the Company shall
have, in addition to any and all remedies of law, the right to any injunction,
specific performance and other equitable relief to prevent or to redress the
violation of the Employee’s duties or responsibilities hereunder.
13. Code Section 409A. This Amended Agreement shall be interpreted in accordance
with the applicable requirements of, and exemptions from, Section 409A of the
Code and the Treasury Regulations thereunder.
14. No Guarantee of Tax Consequences. None of the Company, its Affiliates or any
of their officers, directors, employees or agents are responsible for or
guarantee the tax consequences to Employee with respect to any payments or
benefits provided under this Amended Agreement including, without limitation,
any excise tax, interest or penalties that may be imposed under Code Section
409A.
[Signature page follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amended Agreement as of the date first written above.

            PETROQUEST ENERGY, INC.
      By:   /s/ Charles T. Goodson         Charles T. Goodson        President
and Chief Executive Officer        EMPLOYEE:
      /s/ W. Todd Zehnder       W. Todd Zehnder     

15